Citation Nr: 1435425	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 and from June 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that denied entitlement to service connection for PTSD.  After receipt of additional evidence, the RO continued the denial in January 2009.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case on June 25, 2009.  On July 10, 2009, the Veteran submitted a statement that the Board is accepting as "in lieu" of a VA Form 9, substantive appeal, rather than as a new claim because the correspondence clearly indicates that the Veteran wished to pursue his claim for service connection for PTSD.


FINDINGS OF FACT

1. The Veteran indicated that he was exposed to hostile military activity, including gun fire, while stationed in Thailand and when performing temporary duty in the Republic of Vietnam; and, while not specifically verified, the claimed in-service stressor is consistent with the places, types, and circumstances of his service.

2. A VA staff psychiatrist and a VA staff psychologist both found that the Veteran's reported stressor events were of a traumatic nature, that the Veteran's accounts of exposure to combat appeared to be genuine, that his reported stressors supported the diagnosis of PTSD, and that his PTSD was directly related to his reported in-service stressors.





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).  In this case, the Veteran has a diagnosis of PTSD that has been linked to reported in-service stressors by a VA psychiatrist and psychologist.  The question remains as to whether the claimed in-service stressors occurred.

The Board notes that special provisions are in place where the Veteran's assertions and/or testimony alone may serve to corroborate the occurrence of an in-service stressor where the claimed stressor is combat-related, provided that such assertions or testimony is "satisfactory" (i.e., credible and "consistent with circumstances, conditions or hardships of service.").  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran stated that his stressors included exposure to combat while performing temporary duty assignments in the Republic of Vietnam from 1970 to 1971.  He also stated that his base in Thailand was attacked.  During an April 2007 VA examination, the Veteran reported that he specialized as a heavy equipment mechanic, but that while he was stationed in Thailand, he went on search and rescue missions to the Republic of Vietnam.  During these missions, he carried a gun and fired at the enemy.  The Veteran described feeling helpless and fearful when on these missions.  The examiner, whom reviewed the claims file, diagnosed PTSD based on the Veteran's reported in-service stressors, finding that the Veteran presented a credible history of exposure to combat and that his presented symptomatology was credible.  The examiner stated that the Veteran's PTSD was linked to his reported in-service stressors.

A December 2009 VA examination report shows that the examiner reviewed the claims file as well as the April 2007 VA examination report.  The Veteran reported that he dealt with vehicle maintenance while performing temporary duty assignments in the Republic of Vietnam.  He also stated that the base he was assigned to in Thailand was attacked and that he was required to help defend the area.  He described the events as extremely frightening and said he felt his life was in peril.  The examiner found the Veteran to be a reliable historian and that the reported stressors were believable.  The examiner diagnosed PTSD based on the Veteran's reported stressors.

VA was unable to verify the Veteran's PTSD stressors.  In May 2014, the Joint Services Records Research Center (JSRRC) indicated that the Veteran's base in Thailand was not attacked between October 1, 1970 and December 31, 1970.  Further dates were not researched.  However, the Veteran has consistently reported that his base was attacked on at least one occasion while he was stationed there and that he had temporary duty assignments in the Republic of Vietnam where he was exposed to combat.  Consequently, the Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of service in a war zone and that the stressors are related to the Veteran's fear of hostile military or terrorist activity.  Further, since his in-service stressors related to serving in a war zone have been deemed adequate by a VA psychiatrist and a VA psychologist to support a diagnosis of PTSD, the Board finds that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(1), (3).


ORDER

Service connection for PTSD is granted.


____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


